Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 (in part), 2, drawn to composition for nucleic acid detection wherein the single-stranded probes are DNAs and/or RNAs.
Group 2, claim(s) 1 (in part), 3, drawn to composition for nucleic acid detection wherein the number of the single-stranded probes is 3 or more, and the composition further comprises a single-stranded probe consisting only of a nucleic acid complementary to each of the single-stranded probes.
3, claim(s) 1 (in part), 4, drawn to composition for nucleic acid detection herein the single-stranded probes comprise nucleic acids complementary to different targets for multiplex detection of different target nucleic acids..
Group 4, claim(s) 6-10, drawn to a composition for nucleic acid detection comprising a fluorescent nucleic acid nanostructure and graphene oxide.
Group 5, claim(s) 11(in part), 12, drawn to method for nucleic acid detection wherein multiple nucleic acids are detected using one or more single-stranded probes comprising nucleic acids complementary to different target nucleic acids and fluorescent substances..
Group 6, claim(s) 11 (n part), 13, drawn to method for nucleic acid detection acting a nucleic acid isolated from a sample with the composition for nucleic acid detection according to claim 1; and detecting fluorescence by a fluorescence resonance energy transfer phenomenon..
Group 7, claim(s) 14, drawn to use of a composition, which comprises a fluorescent nucleic acid nanostructure.
Group 8, claim(s) 15, drawn to method of detecting a biomarker.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 1, applicant must elect RNA or DNA probes.  

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-7 lack unity of invention because even though the inventions of these groups require the technical feature of a probe with a target complementary nucleic acid, graphene oxide, fluorescent label and nucleic acids complementary to other sing stranded probes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pei (Angew Chem Int Ed, Engl (2012) volume 51, pages 9020-9024) and HUANG, P. J. (DNA Adsorption, Desorption, and Fluorescence Quenching by Graphene Oxide and Related Analytical Application. University of Waterloo. Master’s Thesis. 2011). Pei, which is identical in terms of the purpose of invention and the technical field in that the purpose of invention is to detect a specific target, discloses a method in which two different single-stranded probes form a nanostructure while having complementary sequences, and each probe has a sequence complementary to the target and is marked with a fluorescent material, thereby being able to detect fluorescence via FRET reactions according to the target (seepage 9020, right column, first paragraph, and figure 1). 
Pei does not teach graphene as a quencher.  
However,  Huang  discloses a method of detecting target DNA by sensing changes in light emission due to DNA hybridization by using graphene (see page 62, first paragraph, page 75, first paragraph, illustration 4.2, and figure 4.1).”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute graphene oxide as a quencher in the composition of Pei.  The artisan would be motivated to determine the sensitivity of graphene oxide as a quencher relative to the quencher of Pei.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one quencher for another.  Thus the claims lack a special technical feature over the prior art and unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634